Citation Nr: 0615415	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-07 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from February 1968 to 
March 1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Schizophrenia is not shown in service, nor is it shown within 
the initial post separation year, and competent evidence 
linking schizophrenia and service has not been presented.


CONCLUSION OF LAW

Schizophrenia was not incurred in service or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess v. Nicholson, No. -1-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506)); (2) VA will seek to provide; 
and (3) the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b) (2005).  As a fourth notice requirement, VA must 
"request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b) (1); see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess supra.

The Board finds that the VCAA letter sent to the appellant in 
September 2002 complied with statutory notice requirements as 
outlined above, except as to the disability rating and 
effective date elements which we believe is non-prejudicial 
to the appellant in view of the denial of the claim, as 
discussed below.

Prior to the initial adverse adjudication of the claim in May 
2005, the RO sent the appellant a letter dated May 2003, 
wherein he was notified of the VCAA.  This VCAA letter 
specifically informed the appellant of the evidence necessary 
to establish entitlement to compensation, except as to degree 
of disability and effective date of disability, under the 
heading What Must The Evidence Show to Establish Entitlement.  
It also informed him of the evidence VA would seek to obtain 
under the heading What Is Involved in the Claims Process.  
This letter further informed the appellant of the evidence 
the appellant was expected to provide/obtain and that he 
should provide any medical records (i.e. pertinent records) 
under the heading You Can Furnish Additional Evidence.  He 
was informed therein that he should provide evidence showing 
that his claimed disability is related to service and 
informed that the best type of evidence was medical evidence.

Considered as a whole, the information contained in the 
September 2002 VCAA letter was sufficient to allow the 
appellant to meaningfully participate in the prosecution of 
his claim, except as to the degree of disability and 
effective date of disability.  However, the Board finds that 
there was no prejudice to the appellant in this error because 
it was harmless; the appellant was not deprived of 
information needed to substantiate his claim and, in the end, 
the weight of the evidence is against his claim.  As the 
benefit sought could not be awarded even had there been 
adequate VCAA notice as to the disability rating and 
effective date elements, there is no prejudice in this case.

Additionally, the Board observes that, in a letter dated 
November 2003, the RO informed the appellant a second time of 
the evidence it would obtain and that necessary to establish 
entitlement to the benefits sought.  In an April 2003 letter, 
the RO attempted to cure the defects in the September 2002 
VCAA letter by informing the appellant at this time of the 
disability rating and effective date elements of his claim.  
The timing of this notice is post decisional and, therefore, 
does not cure the defect in the September 2002 VCAA notice; 
however, as stated above, this error is harmless.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, private treatment records, and VA treatment records 
have been associated with the claims folder.  The appellant 
was afforded a VA videoconference hearing in April 2006.  
There is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied, 
except as stated otherwise above.  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the claimant.  Accordingly, appellate review may proceed 
without prejudice to the claimant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

II.  Service Connection

At an April 2006 videoconference hearing the appellant 
testified that service connection was warranted for 
schizophrenia.  He reported that he had no psychiatric 
symptoms prior to service.  He reported that he first started 
using alcohol and drugs in service, possibly because of the 
stress.  It was noted that the appellant served one year in 
Vietnam with the Marines and received the Cross of Gallantry 
and a Combat Action Ribbon.  He worked as a truck driver 
during service.  The appellant denied treatment for 
schizophrenia in service and reported that his family forced 
him to seek treatment a couple years after service discharge 
because he was violent.  The appellant denied current 
treatment or medication for schizophrenia, stating that he 
was afraid he would be locked away or behave like a zombie.

The appellant seeks service connection, i.e. compensation, 
for schizophrenia.  Compensation may be awarded for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002). Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein. 38 C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Psychosis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a) (3), 
3.309(a) (2005).

A review of the evidence of record shows no complaints of or 
findings for psychiatric problems in service.  Rather, at 
time of separation, the psychiatric system was normal.  VA 
hospital records dated December 1974 reflect that the 
appellant was admitted for alcohol addiction.  By history, 
the appellant drank heavily since his first drink at 13 years 
old and he had an abusive childhood.  The appellant reported 
that he used drugs (speed, cocaine, LSD, hash).  Diagnoses 
were alcohol addiction and depressive reaction (history of 
suicidal thoughts).  In February 1977, the appellant was 
again hospitalized.  It was reported that at time of service, 
he drank heavily and used pills.  VA hospital records dated 
February and March 1977 reflect diagnoses for alcohol 
addiction, schizoid personality, and depressive neurosis.  By 
history, the appellant had a drinking problem for the past 3 
years, mixing alcohol and "any kind of pills I can find."  
He expressed a lot of anger towards his family for his 
childhood mistreatment.  The appellant reported a family 
history of alcoholism, and that he was involved in several 
car accidents.  The assessment was "heavy drinking for past 
3 years as a cover up for feelings of isolation, depression, 
and rage."  In April 1978, the appellant was hospitalized.  
VA hospital records show that the appellant presented with 
complaints of depression and excessive drinking.  The 
appellant reported a long history of alcohol abuse and recent 
use of amphetamines.  The discharge diagnoses included 
alcohol addiction, drug dependence (amphetamines), and 
schizophrenia (latent type).  VA treatment records dated 1986 
show continued problems with alcohol and drugs.  VA treatment 
records dated January 1987 show "no drinking" and "no 
recurrences of psychosis."

Private treatment records dated 1993 to 1997 show diagnoses 
for schizophrenia.  The final diagnosis in March 1997 was for 
depression.

Weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection 
for schizophrenia.  There is no evidence of schizophrenia in 
service or within the initial post separation year.  
Schizophrenia was first diagnosed in 1977.  While the 
evidence of record shows a diagnosis for schizophrenia, 
competent evidence has not been presented linking 
schizophrenia and the appellant's period of service.  The 
Board acknowledges the appellant's belief that schizophrenia 
had its onset in or is related to service.  However, the 
appellant is not competent to provide a medical opinion as to 
the cause of schizophrenia.  Bostain v. West, 11 Vet.App. 12, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); see also, Routen v. Brown, 10 Vet.App. 183, 196 
(19997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge.").  Furthermore, the 
veteran has not asserted that he had psychiatric 
manifestations during combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154 are not applicable.   Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for schizophrenia is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


